Citation Nr: 1455254	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-41 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent prior to February 10, 2012, a rating in excess of 50 percent from February 10, 2012 to May 12, 2013, and a rating in excess of 70 percent from May 13, 2013, for an anxiety disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico which denied a rating in excess of 10 percent for an anxiety disorder.  

A February 2014 rating decision (See VBMS file) granted the Veteran a 30 percent rating for his anxiety disorder from June 25, 2009 to February 09, 2012, a 50 percent rating from February 10, 2012 to May 12, 2013, and a 70 percent rating from May 13, 2013.  The Veteran continues to seek higher ratings for his anxiety disorder.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

In January 2014, the Veteran's attorney wrote to VA and reported that the Veteran no longer wanted a hearing before the Board.  

In November 2014, the Veteran's attorney submitted additional VA and private medical evidence along with a waiver of RO review of that evidence.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to higher staged ratings for his service-connected anxiety disorder.  The Veteran's most recent VA psychiatric examination for rating purposes was in February 2012.  That examination report revealed a general assessment of functioning (GAF) of 65.  Since that examination the Veteran has submitted two private examination reports, dated in May 2013 and in November 2014, which indicate significantly increased symptomology.  Additionally, the record contains records showing continuing VA psychiatric outpatient treatment through September 2014.  These VA records show somewhat increased severity of the anxiety disorder, including GAF's of 60, but do not reflect the severity shown by the May 2013 and November 2014 private examination reports.  Due to the evidence of increased severity since the last VA examination for rating purposes and due to the inconsistency of the medical records regarding the severity of the Veteran's anxiety disorder since February 2012, the Board finds that a new VA examination is necessary.   

As the Veteran is challenging the rating assigned for his anxiety disorder and the record raises the possibility that he is unemployable because of such service-connected disorder (See November 2014 private psychiatric evaluation report), the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  Furthermore, in November 2014 the Veteran submitted a completed VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability."  Therefore, the issue of entitlement to TDIU has been raised by the record and, as such, has been included on the title page of this decision.

The Veteran has not been provided the required VCAA notice regarding his TDIU claim.  Accordingly, the Veteran should be provided the proper notice.  

Additionally the Board notes that there are private and VA medical records that contain Spanish and require translation.  As the case is being remanded for a new VA examination, translation of documents in the claims file should also be completed.  The Board requires that all documents in the claims file not written in English be translated at the RO prior to adjudication.

The Veteran's updated VA treatment records should be obtained.   
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.

2.  Obtain copies of the Veteran's updated VA treatment records pertinent to the Veteran's anxiety disorder and associate them with the file.

3.  Documents contained in the paper claims file have been marked with pink tabs to indicate they must be translated from Spanish.  Some of these documents are primarily written in English but contain passages in Spanish.  These selected documents, as well as any others that require translation, must be translated so that any Spanish is presented in English. 

4.  After the above development is complete, provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the nature and extent of the Veteran's service-connected anxiety disorder.  The entire claims file must be provided to the psychologist or psychiatrist designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history, including private treatment records, VA treatment records, VA psychiatric examination reports, and the May 2013 and November 2014 psychiatric reports.  All indicated tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The psychologist or psychiatrist should render specific findings as to the extent (or frequency, as appropriate) of all anxiety disorder symptoms.  The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning scale score representing the level of impairment due to the Veteran's anxiety disorder, and an explanation of what the score means.  To the extent possible, the examiner is asked to reconcile the conflicting records (e.g., the VA outpatient clinical records through September 2014 vs. the May 2013 and November 2014 private examination reports).

In addition, the examiner should describe functional impairments of the Veteran's anxiety disorder as they affect his ability, or inability, to obtain and maintain substantially gainful employment.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

5. Then, perform any additional development necessary, and readjudicate the Veteran's claims, to include TDIU.  If any claims remain denied, the Veteran should be provided a supplemental statement of the case (SSOC), which considers evidence added to the record since the June 2014 supplemental statement of the case (See VBMS file).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




